DETAILED ACTION

Claim status

This action is in response to applicant filed on 08/16/2021.
Claims 1, 8 and 14 has been amended.
 Claims 1-19 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/16/2021, with respect to rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103  has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a system for detecting abnormal motions in activity sequences, comprising: 
a display device; 
a memory configured to store a motion analysis application; and 
a processor, operatively connected to the memory and the display device, and configured to execute the motion analysis application to train an autoencoder network model based on a set of standard activity; 
extract repetitive activity from sensor data; 

using the repetitive activity to retrain the autoencoder network model, using weights of the autoencoder network model as initial values, the weights being based on the autoencoder network model as trained using the set of standard activity; 
using the autoencoder network model as retrained, generating a second score indicative of whether the repetition is an outlier as compared to other repetitions of the repetitive activity; and generating a final score based on a weighting of the first score and the second score.

The closest prior art of record is Okanohara et al. (US 2018/0365089) where it disclose teaches a system for detecting abnormal motions in activity sequences, comprising: 
a display device; 
a memory configured to store a motion analysis application; and 
a processor, operatively connected to the memory and the display device, and configured to execute the motion analysis application to train an autoencoder network model based on a set of standard activity; 
extract repetitive activity from sensor data; 
using the autoencoder network model, generating a first score indicative of distance of a repetition of the repetitive activity from the standard activity;
using the repetitive activity to retrain the autoencoder network model, 
using the autoencoder network model as retrained, generating a second score indicative of whether the repetition is an outlier as compared to other repetitions of the repetitive activity; and generating a final score.

	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically using weights of the autoencoder network model as initial values, the weights being based on the autoencoder network model as trained using the set of standard activity and generating a final score based on a weighting of the first score and the second score in combination with the recited structural limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689